Citation Nr: 1809541	
Decision Date: 02/16/18    Archive Date: 02/27/18

DOCKET NO.  14-94 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left foot disability. 

2.  Whether new and material evidence has been received to reopen a claim of entitlement to a right foot disability, to include as due to a right foot disability. 

3.  Entitlement to service connection for a left foot disability. 

4.  Entitlement to service connection for a right foot disability, to include as secondary to a left foot disability. 


REPRESENTATION

Veteran represented by:	Douglas E. Sullivan, Attorney at Law



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Giaquinto, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from July 1974 to May 1975.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from August 2011 and June 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In March 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record. 

The issues of entitlement to service connection for a left foot disability and service connection for a right foot disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a March 2008 rating decision, the RO denied the Veteran's request to reopen a claim of entitlement to service connection for a left foot disability.  The Veteran did not file a notice of disagreement with the decision or submit new and material evidence within one year of the denial. 

2.  Evidence received since the final March 2008 rating decision relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a left foot disability.

3.  In a September 2010 rating decision, the RO denied the Veteran's request to reopen a claim of entitlement to service connection for a right foot disability.  The Veteran did not file a notice of disagreement with the decision or submit new and material evidence within one year of the denial. 

4.  Evidence received since the final September 2010 rating decision relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a right foot disability.


CONCLUSIONS OF LAW

1.  The March 2008 rating decision that denied the request to reopen a claim of entitlement to service connection for a left foot disability is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.1103 (2017). 

2.  The criteria for reopening a previously denied claim of entitlement to service connection for a left foot disability have been met.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).  

3.  The September 2010 rating decision that denied the request to reopen a claim of entitlement to service connection for a right foot disability is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.1103 (2017).

4.  The criteria for reopening a previously denied claim of entitlement to service connection for a right foot disability have been met.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.  Reopening Claims for Left and Right Foot Disabilities

Pertinent Law and Regulations

If a claim of entitlement to service connection has previously been denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C. § 5108.  New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The evidence VA is required to review for newness and materiality is that which has been submitted by the claimant since the last final disallowance of the claim on any basis.  See Evans v. Brown, 9 Vet. App 273 (1996).  The prior evidence of record is important in determining newness and materiality for the purposes of deciding whether to reopen a claim.  Id.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist. Shade, 24 Vet. App. at 118.

Analysis

The Veteran first filed a claim of entitlement to service connection for a left foot disability in September 1997.  In February 1998, the RO issued a rating decision denying the claim on the basis that the Veteran's claimed injury did not occur in service.  Through several supplemental claims and submissions of additional evidence, the Veteran appealed the February 1998 rating decision.  In June 2000, the RO issued a supplemental statement of the case, denying the claim.  The Veteran did not file a formal appeal within 60 days or submit new and material evidence, therefore the February 1998 rating decision became final.  The Veteran has since submitted multiple requests to reopen the claim that have been denied by the RO for failing to present new and material evidence.  The most recent final denial came in March 2008.  The Veteran submitted a new claim for a left foot disability in June 2010.  That claim was denied in an August 2011 rating decision.  As the Veteran submitted an additional claim for a left foot disability in September 2011, this constitutes a disagreement with the August 2011 rating decision and that decision remains on appeal. 

The Veteran first filed a claim of entitlement to service connection for a right foot disability in August 2007.  In March 2008 the RO issued a rating decision denying the claim.  The Veteran did not file a notice of disagreement or submit new and material evidence within one year of the rating decision, therefore it became final.  The Veteran submitted evidence that was interpreted as a new claim that was denied and became final in September 2010.  Most recently, the Veteran filed a request to reopen a claim of entitlement to service connection for a right foot disability in September 2011.  The RO denied that claim in a June 2012 rating decision that is currently on appeal. 

In February 2016, the Veteran submitted an October 2015 opinion from a private physician, Dr. J.A.F., who had treated the Veteran for a fractured left distal fibula.  Dr. J.A.F. noted that the Veteran had a condition on x-rays that showed a calcaneal fracture with a lesion consistent with an old nail wound in the calcaneus as well as secondary arthritis in his hind and mid foot.  Dr. J.A.F. attributed these findings to an in-service injury. 

Additionally, at the March 2017 hearing, the Veteran provided a detailed description of how he had stepped on a nail with his left heel during service, relaying that he had been serving on guard duty at the time.  He then explained that he began walking on the front of his left foot rather than on the entire foot, due to the pain in his left heel, and that he soon began developing pain in the rest of his left foot as well.  

The Veteran's representative noted that previous VA decisions attributed the left heel problems to a pre-service injury.  Specifically, the Veteran was treated for a left foot problem during service in August 1974.  At the time of treatment, the physician related the problem to the Veteran's stepping on a nail six months earlier, prior to service.  The representative pointed out that the Veteran's May 1974 service entrance examination did not identify any injuries or problems with the Veteran's left foot.  The representative raised the question of how an injury that occurred prior to service could cause problems six months later, but not be identified on an entrance examination.  That question has not been addressed by any medical opinion of record and invokes VA's duty to develop the claim further. 

The Veteran also testified that he was fitted for a special orthotic left shoe in 2005 to try to mitigate the pain and problems in his left foot.  He claimed that it was only after he started wearing this corrective shoe that he began experiencing pain in his right foot.  

The aforementioned evidence is not cumulative nor redundant of the evidence of record at the time of the last prior final denial and raises a reasonable possibility of substantiating the claim.  Without yet addressing its probative value, the Board acknowledges that this evidence satisfies the low threshold of new and material evidence required to reopen the claim.  To this extent only, the appeal is granted.


ORDER

The previously denied claim of entitlement to service connection for a left foot disability is reopened. 

The previously denied claim of entitlement to service connection for a right foot disability, to include as secondary to a left foot disability, is reopened. 


REMAND

At his March 2017 hearing, the Veteran presented testimony raising doubts on the accuracy of his medical history as recorded in his service treatment records.  Specifically, the Veteran noted that he was treated in service for swelling of the left foot and that his records state that the injury was related to his stepping on a nail in February 1974, prior to service.  At the hearing, the Veteran pointed out that his entrance examination did not identify any left heel injury and questioned how such an injury could cause problems six months later but not be noted on examination.  Additionally, in March 1975, the Veteran was treated for swelling of the heel due to a combination of old and new trauma.  

The Veteran testified that what actually happened was that he stepped on a nail while serving on guard patrol during training.  He claims that the pain caused him to walk and run on the front of his left foot and that this caused further issues with foot pain.  Ultimately, according to the Veteran's testimony, this led to the prescription of a corrective shoe for his left foot that, in turn, caused problems in his right foot.  The Veteran has also alleged that he was given boots in service that did not fit him properly, and that this caused pain while walking and running. 

The Board notes that although the Veteran, as a layperson, is not competent to ascribe medical diagnoses or attribute causes for his disabilities that require medical knowledge, he is competent to testify to his own experiences and observable symptomatology.  

The Veteran's claims have previously been denied, in part, because examiners have attributed the Veteran's in-service complaints to a pre-service injury.  See September 2009 VA Examination.  At the September 2009 examination, the examiner pinpointed the date on which the Veteran stepped on the nail as March 26, 1974.  This appears to have been based on a March 26, 1975 note in the Veteran's service treatment records that states that the Veteran stepped on the nail "a year ago."  This note itself appears to have been an estimate based on the August 1974 record and not based on a specific history.  There has also been no discussion of the fact that there was no indication of a left foot injury on the Veteran's service entrance examination and that he complained of a history of foot problems on his separation examination, after only 10 months in service.  VA has not yet addressed the Veteran's contentions regarding the accuracy of the service treatment record, nor has it addressed the possibility that a pre-service injury was aggravated beyond its normal course by the Veteran's activities during service. 

Therefore, a new VA examination is necessary to accurately identify any current disabilities of the left and right foot the Veteran experiences and whether or not they may have been caused by an in-service injury like the one the Veteran describes, or whether they could have been caused by the aggravation of a pre-service injury. 

Accordingly, the case is REMANDED for the following action:

1.  Arrange to have the Veteran scheduled for a VA examination of his feet.  The entire claims file, to include a complete copy of the REMAND must be made available to the physician designated to examine the appellant, and the report of examination should include discussion of the Veteran's documented history and assertions.  All indicated tests and studies (to include x-rays, if necessary) should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The physician should clearly identify all current disabilities of the bilateral feet.  Then, with respect to each such diagnosed disability, the physician should render an opinion, consistent with sound medical judgment, as to the following: 

a)  Assuming that the Veteran's descriptions of stepping on a nail while on guard duty in service are true, whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that any current left foot disability is the result of disease or injury incurred in or aggravated by service.

b)  Whether it is at least as likely as not that any current right foot disability is the result of disease or injury incurred in or aggravated by service. 

c)  Whether it is at least as likely as not that any current right foot disability is caused or aggravated by a left foot disability. 

d)  If the Veteran's described injury of stepping on a nail occurred prior to service, whether it is at least as likely as not that the injury was aggravated beyond its normal progression by his duties in service. 

In rendering these opinions, the examiner should consider the following: 

* The Veteran's service entrance examination that did not identify any left foot problems. 

* The Veteran's description of his incident stepping on a nail while on guard duty in service. 

* The August 1974 treatment record that relates swelling and pain in the Veteran's left foot to having stepped on a nail. 

* The March 1975 treatment record that notes old and new trauma of the left foot. 

* The Veteran's April 1975 separation examination that documents foot pain. 

* Positive nexus statements from private physicians, to include an October 2015 statement from Dr. J.A.F. 

The examiner should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed report.  Complete rationale should include an identification of the evidence used to reach any conclusion and the medical significance of such evidence.  If the examiner determines that the absence of evidence is medically significant, he or she should explain the reasoning for its significance.

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


